NO. 07-05-0406-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                FEBRUARY 24, 2006
                          ______________________________

                          CHRISTOPHER JOSEPH HADLEY,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

FROM THE CRIMINAL DISTRICT COURT NUMBER FOUR OF TARRANT COUNTY;

                  NO. 0934194D; HON. MIKE THOMAS, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Christopher Joseph Hadley (appellant) appeals his conviction for possessing

marijuana. His three issues involve the trial court’s refusal to grant his motion to suppress

evidence of the contraband. This is supposedly reversible since the marijuana was

discovered as a result of an illegal stop. We overrule the issues.

       The marijuana in question was discovered after an officer spied appellant driving

from a wooded area onto Highway 360. To get there, according to the officer, “you actually
have to jump a curb.” Furthermore, the officer knew of complaints about people dumping

in that vicinity. Consequently, he stopped appellant. Appellant contends that the stop was

improper because his conduct was as consistent with innocent activity as it was with guilty

activity. We reject the contention for several reasons.

       First, the Court of Criminal Appeals held that the construct to which appellant refers

is no longer viable. Woods v. State, 956 S.W.2d 33, 38-39 (Tex. Crim. App. 1997). Thus,

and contrary to appellant’s supposition, innocent activity may give rise to reasonable

suspicion if the totality of the circumstances, and rational inferences therefrom,

nonetheless permit an officer to reasonably conclude that the detained individual actually

engaged in, was engaging in, or was about to engage in criminal conduct. Id.

       Second, statute generally prohibits one from driving over or across a physical barrier

constructed to impede vehicular traffic. TEX . TRANS. CODE ANN . §545.063(b) (Vernon

1999). Furthermore, the obstruction need not be impassible for it to be a physical barrier.

Kindell v. State, 407 S.W.2d 784, 786 (Tex. Crim. App. 1966). Here, the officer noticed

that to arrive at the location where appellant was first seen, appellant would have had to

jump a curb adjacent to Highway 360. Furthermore, a curb can be considered a physical

barrier designed to impede vehicular traffic.        Given this and §545.063(b) of the

Transportation Code, we conclude that circumstances existed upon which an officer could,

at the very least, reasonably suspect that appellant had engaged in unlawful conduct, i.e.

the violation of a traffic law. And, that would have justified appellant’s stop.




                                              2
      Accordingly, the trial court did not err in holding that the stop was lawful. So, we

affirm the judgment.



                                               Brian Quinn
                                               Chief Justice

Publish.




                                           3